This cause is pending before the court as a discretionary appeal and a claimed appeal of right. On December 28, 1994, this court granted appellant’s motion for delayed appeal and ordered that appellant’s memorandum in support of jurisdiction be filed on or before January 27, 1995. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the court’s order and the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed suei sponte, effective February 3, 1995.